          Case 1:19-cr-00635-RA Document 67
                                         66 Filed 09/01/21
                                                  08/30/21 Page 1 of 1
                                          U.S. Department of Justice
[Type text]
                                                     United States Attorney
                                                     Southern District of New York
                                                    The Silvio J. Mollo Building
                                                    One Saint Andrew’s Plaza
                                                    New York, New York 10007


                                                     August 30, 2021

BY ECF

The Honorable Ronnie Abrams
United States District Court Judge
Southern District of New York
40 Foley Square
New York, New York 10007

       Re:     United States v. Gilberto Jaimes Castro, S2 19 Cr. 635 (RA)

Dear Judge Abrams:

        We write on behalf of both parties to respectfully request that the Court adjourn the
conference currently scheduled for September 9, 2021, until a date and time in approximately 30
days that is convenient for the Court. The parties would like additional time to discuss resolving
the case.

        In addition, the Government respectfully requests with consent of defense counsel that time
be prospectively excluded under the Speedy Trial Act, 18 U.S.C. § 3161(h)(7)(A), until the date
set by the Court, to allow the parties additional time to discuss a disposition.

                                                     Respectfully submitted,

                                                     AUDREY STRAUSS
                                                     United States Attorney for the
                                                     Southern District of New York

                                                 By: ______/s_________________
                                                     Kyle A. Wirshba / Nicholas W. Chiuchiolo
                                                     Assistant United States Attorneys
                                                     (212) 637-2493 / 1247

                                              Application granted. The conference is adjourned to October
cc: Alan Seidler, Esq. (by ECF)               12, 2021 at 11:00 a.m. Time is excluded until October 12,
                                              2021, under the Speedy Trial Act, pursuant to 18 U.S.C.
                                              Section 3161(h)(7)(A).

                                              SO ORDERED.

                                              _______________________
                                              Ronnie Abrams, U.S.D.J.
                                              September 1, 2021
